Eichardson, Oh. J.,
delivered the opinion of the court:
The petition in this case presents questions of great importance, the decision of which may have some bearing upon, and *207perhaps may indirectly prejudice, the rights of many parties not now before the court. It is founded upon the proceedings and transactions growing' out of the scheme adopted as early as 1791 for laying out the Federal Capital, for taking, appropriating, or selling the land of the proprietors, and for erecting the public buildings, extending over a period of the next succeeding seventy years.
In such a case, involving matters of historical as well as widespread private interest, we think that the real facts should be proved and carefully and accurately found by the court, and that neither this court nor the Supreme Court, on appeal, should be required to decide questions upon alleged facts set out in the petition, which by the motion to dismiss in the nature of a demurrer are conceded to be true only for the purpose of disposing of this particular case, and which may not in many important.respects be the real facts.
Therefore, without expressing any opinion upon the merits, we overrule, without prejudice, the motion to dismiss, for the purpose of having “ a finding of facts of the case established by the evidence” made by the court as required by the rules of the Supreme Court.
Nott and Davis, JJ., were not present when the motion was argued and took no part in the decision.